  Case 9:19-mj-08069-BER Document 6 Entered on FLSD Docket 03/13/2019 Page 1 of 1

                                   U nited StatesD istrict C ourt
                                   Southern D istrict ofFlorida                       FILED BY                 D.C.
                                         Case N o.19-8069-8ER

                                                                                              MA2 13 2219
UN ITED STA TES O F A M ERJCA ,                                                               ANGELA E.NOBLE
                                                                                              CLERK U S DIST.CT.
                                                                                              s.o.og/tA.-w,
                                                                                                          eB.
                                             Charging D istrict'sCase N o.19CR1'
                                                                               u p44
                                                                               .
V ictorM ones Coro,



                              CO M M ITM EN T TO AN O TH ER DISTR ICT

        The defendanthas been ordered to appear in the SOU TH ERN DISTR ICT O F N EW Y ORK .



        The defendantrem ainsin custody aflerthe initialappearance in the Southern D istrictofFlorida.

        IT IS O R D ER ED thatthe U nited States m arshalm usttransportthe defendant,together w ith a
copy ofthis order,to the charging districtand deliverthe defendantto the U nited Statesm arshalforthat
district,orto another officer authorized to receive the defendant.The m arshalor officer in the charging
districtshould im m ediately notify the U nited States attorney and the clerk ofcourtforthatdistrictofthe
defendant's arrivalso thatfurtherproceedingsm ay be prom ptly scheduled.The clerk ofthis districtm ust
prom ptly transm itthe papers and any bailto the charging district.
                                                                          v'
                                                                         .,


        DONE AND ORDERED atW estPalm Beach,Florid                               /13/201 .      &
                                                                                                       .
                                                              ...
                                                                ''''
                                                          ris.,..
                                                         ''

                                                     y   M
                                                         z
                                                         =             z'
                                                                        >       x      zr.,
                                                                                          v zz
                                                     Bruce E.Reinhart
                                                     UN ITED STATES M A GISTR ATE JUD G E


                                                    RETURN
 This com m itm ent was received and executed as follows:

 DATE COMMITMENT ORDER RECEIVED             PLACE OF COMMITMENT                DATE DEFENDANT COMM ITTED



 DATE          UNI
                 TED STATES MARSHAL                                    (BY)DEPUTY MARSHAL
